DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference.
Regarding claim 1, Magnone et al. shows a combination fire suppression system and warehouse (fig 1) comprising: a warehouse (10) having a ceiling deck (C) covering a storage area (inside 10), a plurality of metallic structural support members (the I beams in figure 2A) supporting said ceiling deck,  said metallic structural support members being held in an elevated position above said storage area by at least one vertical support (the walls) without underlying cross members (fig 2A) such that said metallic structural support members and said at least one vertical support comprise the lowermost supporting elements below said ceiling deck (fig 2A), said metallic structural support members being exposed to said storage area such that heat from a fire in said  and wherein said sprinkler heads are located so that said water spray of defined geometry is below said bottom chords of each of said metallic structural support members (fig 2A).
Regarding claim 11, wherein each said sprinkler head includes a deflector ([0033]) configured to disperse the liquid water in a jet stream having a downward trajectory over a non- circular coverage area, and wherein each said sprinkler head is spaced apart from the next adjacent sprinkler head by a regular spacing distance (fig 1a,2a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference, in view of Campbell et al. (9,874,297).
Regarding claim 2, Magnone et al. shows all aspects of the applicant’s invention as in claim 1 above, including that the supply line extends continuous and uninterrupted suspended below said bottom chords of each of said metallic structural support members (fig 2A), 
But fails to show a hanger bracket directly connecting said supply line to at least one of said metallic structural support members to suspend said supply line below said metallic structural support members.  
However, Campbell et al. shows a hanger (190) bracket directly connecting a supply line (175, 183) to at least one metallic structural support members (187) to suspend said supply line below said metallic structural support members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the hanger bracket of Campbell in the combination of Magnone et al. in order to hang multiple supply lines under the metallic support structure off the same hanger as taught by Campbell et al. (fig 8).
.  

Claims 4, 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference,  in view of Lim (2,684,121).
Regarding claims 4 and 12, Magnone et al. shows all aspects of the applicant’s invention as in claim 1 above, but fails to show a heat collector operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface.  
However, Lim teaches a sprinkler that includes a heat collector (B) operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface (fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heat deflector of Lim to the sprinklers of Magnone et al.  in order to deflect hot air and gasses inwardly towards the sprinkler head as taught by Lim (col 3, lines 14-17).
Regarding claim 17, wherein each said sprinkler head includes a deflector ([0033] Magnone et al.) configured to disperse the liquid water in a jet stream having a downward trajectory over a non- circular coverage area, and wherein each said sprinkler head is spaced apart from the next adjacent sprinkler head by a regular spacing distance (fig 1a, 2a, Magnone et al.).  

Lin does show that the heat deflector (B and 40) is directly connected to the element (11) that the sprinkler head (S) is directly connected to.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to directly connect the heat deflector of Lin to the saddle of Magnone et al. just as it is connected to the element that directly sup[ports the sprinkler of Lin. This modification would eliminate the need for an additional element to connect the heat deflector to.
 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference as modified by Lim (2,684,121) above, further in view of Campbell et al. (9,874,297).
Regarding claim 16, Magnone et al. as modified above shows all aspects of the applicant’s invention as in claim 12 above, but fails to show a hanger bracket directly connecting said supply line to at least one of said metallic structural support members to suspend said supply line below said metallic structural support members.  
However, Campbell et al. shows a hanger (190) bracket directly connecting a supply line (175, 183) to at least one metallic structural support members (187) to suspend said supply line below said metallic structural support members.
.

Claims 4-6 12, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference, in view of Sundholm et al (8,544,556).
Regarding claims 4 and 12, Magnone et al. shows all aspects of the applicant’s invention as in claim 1 above, but fails to show a heat collector operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface.  
However, Sundholm et al teaches a sprinkler that includes a heat collector (8) operatively associated with at least one of said sprinkler heads, said heat collector having a generally concave interior surface and a generally convex external surface (fig 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heat deflector of Sundholm et al to the sprinklers of Magnone et al. in order to protect the sprinkler as taught by Sundholm et al. (abstract).
Regarding claims 5 and 14, the heat collector includes an inswept rim (fig 1 (near the O-ring 10) at least partially encircling said concave interior region.  

Regarding claims 6 and 15, Pigeon as modified above shows that the supply line includes a plurality of saddles (where the sprinklers are mounted in Magnone et al.) perpendicularly radiating therefrom, each said sprinkler head coupled to a respective one of said saddles (fig 1 Magnone et al.), but does not explicitly show that the heat collector of Sundholm et al. is directly affixed to said one of said saddles.  
Sundholm et al. does show that the heat deflector (8) is directly connected to the element (1) that the sprinkler head (4) is directly connected to.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to directly connect the heat deflector of Sundholm et al. to the saddle of Magnone et al. just as it is connected to the element that directly sup[ports the sprinkler of Lin. This modification would eliminate the need for an additional element to connect the heat deflector to.


Claims 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (PCT/US2015/036417) using US 2017/0113078 for reference as modified by Lim (2,684,121) above, further in view of Green et al. (9,302,132).

However, Green et al. shows a heat deflector type element (40) that includes   a plurality of interior louvers (50) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the interior louvers of Green et al. to the heat shield of  Magnone et al as modified above in order to allow heated air to enter the shield as taught by Green et al. (col 4, line 28-30).
Regarding claim 8,  said heat collector includes an aspiration port (52, green) disposed in said heat collector directly above each said interior louver.  
Regarding claim 9, said heat collector includes a plurality of aspiration ports (52 of Green) disposed in said heat collector, an exterior louver (50 can be considered an exterior louver because it is eternal to the internal surface of the shield) extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.  
Regarding claim 4, wherein said heat collector includes a plurality of interior louvers (the lower louvers 50, Green) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head, an aspiration port (52, Green) disposed in said heat collector directly above each said interior louver, an exterior louver (the top louver 50) extending from said exterior surface directly above 
Regarding claim 13, wherein each said heat collector has a generally concave interior surface (B of Lin) and a generally convex external surface, a plurality of interior louvers (lower 50 of Green) extending from said interior surface for directing upwardly rising heat plumes toward said trigger of said sprinkler head, an aspiration port (50 green) disposed in said heat collector directly above each said interior louver, an exterior (upper louver 50) louver extending from said exterior surface directly above each said aspiration port for directing transiting ceiling jets through the respective said aspiration port.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.